Per curiam.
Respondent Robert J. Dorfman has petitioned for voluntary discipline. His petition is based upon his admission that his actions in withdrawing from his escrow account and depositing into his operating account an amount he then believed had been earned under a contingent fee contract, without first obtaining the consent of his client, constituted conduct in violation of Standard 63 of State Bar Rule 4-102.
Respondent, in his petition, requests that this Court accept his request for voluntary discipline in the form of a suspension from practice for one year.
Based upon the record, including findings that respondent has paid to his client the full amount wrongfully deducted and has waived all fees for the representation and that respondent has been unable to practice law since 1987 because of a debilitating neurological condition, and the recommendation of the Review Panel of the State Bar *517Disciplinary Board, it is directed that respondent be suspended from the practice of law for one year.
Decided September 5, 1991.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
James E. Spence, Jr., for Dorfman.

All the Justices concur, except Smith, P. J., who dissents.